Exhibit 10.2.2
EXHIBIT A
to
THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
ASSIGNMENT AND ACCEPTANCE AGREEMENT
     This ASSIGNMENT AND ACCEPTANCE AGREEMENT (this “Assignment and Acceptance”)
dated as of                     , 200_ is made between                      (the
“Assignor”) and                      (the “Assignee”).
WITNESSETH:
     WHEREAS, Wachovia Bank, National Association, in its capacity as agent
pursuant to the Loan Agreement (as hereinafter defined) acting for and on behalf
of the financial institutions which are parties thereto as lenders (in such
capacity, “Agent”), and the financial institutions which are parties to the Loan
Agreement as lenders (individually, each a “Lender” and collectively, “Lenders”)
have entered or are about to enter into financing arrangements pursuant to which
Agent and Lenders may make loans and advances and provide other financial
accommodations to Delta Apparel, Inc., M.J. Soffe Co. and Junkfood Clothing
Company (collectively, “Borrowers”) as set forth in the Third Amended and
Restated Loan and Security Agreement, dated September _____, 2007, by and among
Borrowers, Agent and Lenders (as the same now exists or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced, the
“Loan Agreement”), and the other agreements, documents and instruments referred
to therein or at any time executed and/or delivered in connection therewith or
related thereto (all of the foregoing, together with the Loan Agreement, as the
same now exist or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced, being collectively referred to herein as the
“Financing Agreements”);
     WHEREAS, as provided under the Loan Agreement, Assignor committed to making
Loans (the “Committed Loans”) to Borrowers in an aggregate amount not to exceed
$100,000,000 (the “Commitment”);
     WHEREAS, Assignor wishes to assign to Assignee [part of the] [all] rights
and obligations of Assignor under the Loan Agreement in respect of its
Commitment in an amount equal to $                     (the “Assigned Commitment
Amount”) on the terms and subject to the conditions set forth herein and
Assignee wishes to accept assignment of such rights and to assume such
obligations from Assignor on such terms and subject to such conditions;
NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:
     1. Assignment and Acceptance.
          (a) Subject to the terms and conditions of this Assignment and
Acceptance, Assignor hereby sells, transfers and assigns to Assignee, and
Assignee hereby purchases, assumes and undertakes from Assignor, without
recourse and without representation or warranty (except as provided in this
Assignment and Acceptance) an interest in (i) the Commitment and each of the
Committed Loans of Assignor and (ii) all related rights, benefits, obligations,
liabilities and

 



--------------------------------------------------------------------------------



 



indemnities of the Assignor under and in connection with the Loan Agreement and
the other Financing Agreements, so that after giving effect thereto, the
Commitment of Assignee shall be as set forth below and the Pro Rata Share of
Assignee shall be (                    %) percent.
          (b) With effect on and after the Effective Date (as defined in
Section 5 hereof), Assignee shall be a party to the Loan Agreement and succeed
to all of the rights and be obligated to perform all of the obligations of a
Lender under the Loan Agreement, including the requirements concerning
confidentiality and the payment of indemnification, with a Commitment in an
amount equal to the Assigned Commitment Amount. Assignee agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of the Loan Agreement are required to be performed by it as a Lender. It is the
intent of the parties hereto that the Commitment of Assignor shall, as of the
Effective Date, be reduced by an amount equal to the Assigned Commitment Amount
and Assignor shall relinquish its rights and be released from its obligations
under the Loan Agreement to the extent such obligations have been assumed by
Assignee; provided, that, Assignor shall not relinquish its rights under
Sections 2.1, 6.4, 6.8 and 6.9 of the Loan Agreement to the extent such rights
relate to the time prior to the Effective Date.
          (c) After giving effect to the assignment and assumption set forth
herein, on the Effective Date Assignee’s Commitment will be
$                    .
          (d) After giving effect to the assignment and assumption set forth
herein, on the Effective Date Assignor’s Commitment will be
$                     (as such amount may be further reduced by any other
assignments by Assignor on or after the date hereof).
     2. Payments.
          (a) As consideration for the sale, assignment and transfer
contemplated in Section 1 hereof, Assignee shall pay to Assignor on the
Effective Date in immediately available funds an amount equal to
$                    , representing Assignee’s Pro Rata Share of the principal
amount of all Committed Loans.
          (b) Assignee shall pay to Agent the processing fee in the amount
specified in Section 13.7(a) of the Loan Agreement.
     3. Reallocation of Payments. Any interest, fees and other payments accrued
to the Effective Date with respect to the Commitment, Committed Loans and
outstanding Letters of Credit shall be for the account of Assignor. Any
interest, fees and other payments accrued on and after the Effective Date with
respect to the Assigned Commitment Amount shall be for the account of Assignee.
Each of Assignor and Assignee agrees that it will hold in trust for the other
party any interest, fees and other amounts which it may receive to which the
other party is entitled pursuant to the preceding sentence and pay to the other
party any such amounts which it may receive promptly upon receipt.
     4. Independent Credit Decision. Assignee acknowledges that it has received
a copy of the Loan Agreement and the Schedules and Exhibits thereto, together
with copies of the most recent financial statements of Borrowers and their
Subsidiaries, and such other documents and information as it has deemed
appropriate to make its own credit and legal analysis and decision to enter into
this Assignment and Acceptance and agrees that it will, independently and
without reliance upon Assignor, Agent or any Lender and based on such documents
and information as it shall deem

-2-



--------------------------------------------------------------------------------



 



appropriate at the time, continue to make its own credit and legal decisions in
taking or not taking action under the Loan Agreement.
     5. Effective Date; Notices.
          (a) As between Assignor and Assignee, the effective date for this
Assignment and Acceptance shall be                     , 20                     
(the “Effective Date”); provided, that, the following conditions precedent have
been satisfied on or before the Effective Date:

  (i)   this Assignment and Acceptance shall be executed and delivered by
Assignor and Assignee;     (ii)   the consent of Agent as required for an
effective assignment of the Assigned Commitment Amount by Assignor to Assignee
shall have been duly obtained and shall be in full force and effect as of the
Effective Date;     (iii)   written notice of such assignment, together with
payment instructions, addresses and related information with respect to
Assignee, shall have been given to Administrative Borrower and Agent; Assignee
shall pay to Assignor all amounts due to Assignor under this Assignment and
Acceptance; and     (iv)   the processing fee referred to in Section 2(b) hereof
shall have been paid to Agent.

          (b) Promptly following the execution of this Assignment and
Acceptance, Assignor shall deliver to Administrative Borrower and Agent, for
acknowledgment by Agent, a Notice of Assignment in the form attached hereto as
Schedule 1.
     6. [Agent. [INCLUDE ONLY IF ASSIGNOR IS AN AGENT]
          (a) Assignee hereby appoints and authorizes Assignor in its capacity
as Agent to take such action as agent on its behalf to exercise such powers
under the Loan Agreement as are delegated to Agent by Lenders pursuant to the
terms of the Loan Agreement.
          (b) Assignee shall assume no duties or obligations held by Assignor in
its capacity as Agent under the Loan Agreement.]
     7. Withholding Tax. Assignee (a) represents and warrants to Assignor, Agent
and Borrowers that under applicable law and treaties no tax will be required to
be withheld by Assignee, Agent or Borrowers with respect to any payments to be
made to Assignee hereunder or under any of the Financing Agreements, (b) agrees
to furnish (if it is organized under the laws of any jurisdiction other than the
United States or any State thereof) to Agent and Borrowers, prior to the time
that Agent or Borrowers are required to make any payment of principal, interest
or fees hereunder, duplicate executed originals of either U.S. Internal Revenue
Service Form W-8BEN or W-8ECI, as applicable (wherein Assignee claims
entitlement to the benefits of a tax treaty that provides for a complete
exemption from U.S. federal income withholding tax on all payments hereunder)
and agrees to provide new such Forms upon the expiration of any previously
delivered form or comparable statements in accordance with applicable U.S. law
and. regulations and amendments thereto, duly executed and completed by
Assignee, and (c) agrees to comply with all applicable U.S. laws and regulations
with regard to such withholding tax exemption.

-3-



--------------------------------------------------------------------------------



 



     8. Representations and Warranties.
          (a) Assignor represents and warrants that (i) it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any security interest, lien, encumbrance or other
adverse claim, (ii) it is duly organized and existing and it has the full power
and authority to take, and has taken, all action necessary to execute and
deliver this Assignment and Acceptance and any other documents required or
permitted to be executed or delivered by it in connection with this Assignment
and Acceptance and to fulfill its obligations hereunder, (iii) no notices to, or
consents, authorizations or approvals of, any Person are required (other than
any already given or obtained) for its due execution, delivery and performance
of this Assignment and Acceptance, and apart from any agreements or undertakings
or filings required by the Loan Agreement, no further action by, or notice to,
or filing with, any Person is required of it for such execution, delivery or
performance, and (iv) this Assignment and Acceptance has been duly executed and
delivered by it and constitutes the legal, valid and binding obligation of
Assignor, enforceable against Assignor in accordance with the terms hereof,
subject, as to enforcement, to bankruptcy, insolvency, moratorium,
reorganization and other laws of general application relating to or affecting
creditors’ rights and to general equitable principles.
          (b) Assignor makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Loan Agreement or any of the other Financing
Agreements or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Loan Agreement or any other instrument or document
furnished pursuant thereto. Assignor makes no representation or warranty in
connection with, and assumes no responsibility with respect to, the solvency,
financial condition or statements of Borrowers, Guarantors or any of their
respective Affiliates, or the performance or observance by Borrowers, Guarantors
or any other Person, of any of their respective obligations under the Loan
Agreement or any other instrument or document furnished in connection therewith.
          (c) Assignee represents and warrants that (i) it is duly organized and
existing and it has full power and authority to take, and has taken, all action
necessary to execute and deliver this Assignment and Acceptance and any other
documents required or permitted to be executed or delivered by it in connection
with this Assignment and Acceptance and to fulfill its obligations hereunder,
(ii) no notices to, or consents, authorizations or approvals of, any Person are
required (other than any already given or obtained) for its due execution,
delivery and performance of this Assignment and Acceptance, and apart from any
agreements or undertakings or filings required by the Loan Agreement, no further
action by, or notice to, or filing with, any Person is required of it for such
execution, delivery or performance, and (iii) this Assignment and Acceptance has
been duly executed and delivered by it and constitutes the legal, valid and
binding obligation of Assignee, enforceable against Assignee in accordance with
the terms hereof, subject, as to enforcement, to bankruptcy, insolvency,
moratorium, reorganization and other laws of general application relating to or
affecting creditors’ rights to general equitable principles.
     9. Further Assurances. Assignor and Assignee each hereby agree to execute
and deliver such other instruments, and take such other action, as either party
may reasonably request in connection with the transactions contemplated by this
Assignment and Acceptance, including the delivery of any notices or other
documents or instruments to Borrowers or Agent, which may be required in
connection with the assignment and assumption contemplated hereby.
     10. Miscellaneous

-4-



--------------------------------------------------------------------------------



 



          (a) Any amendment or waiver of any provision of this Assignment and
Acceptance shall be in writing and signed by the parties hereto. No failure or
delay by either party hereto in exercising any right, power or privilege
hereunder shall operate as a waiver thereof and any waiver of any breach of the
provisions of this Assignment and Acceptance shall be without prejudice to any
rights with respect to any other for further breach thereof.
          (b) All payments made hereunder shall be made without any set-off or
counterclaim.
          (c) Assignor and Assignee shall each pay its own costs and expenses
incurred in connection with the negotiation, preparation, execution and
performance of this Assignment and Acceptance.
          (d) This Assignment and Acceptance may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.
          (e) THIS ASSIGNMENT AND ACCEPTANCE SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAW OF THE STATE OF GEORGIA. Assignor and Assignee each
irrevocably submits to the non-exclusive jurisdiction of any State or Federal
court sitting in Fulton County, Georgia over any suit, action or proceeding
arising out of or relating to this Assignment and Acceptance and irrevocably
agrees that all claims in respect of such action or proceeding may be heard and
determined in such Georgia State or Federal court. Each party to this Assignment
and Acceptance hereby irrevocably waives, to the fullest extent it may
effectively do so, the defense of an inconvenient forum to the maintenance of
such action or proceeding.
          (f) TO THE EXTENT PERMITTED BY APPLICABLE LAW, ASSIGNOR AND ASSIGNEE
EACH HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY
HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING
OUT OF, UNDER, OR IN CONNECTION WITH THIS ASSIGNMENT AND ACCEPTANCE, THE LOAN
AGREEMENT, ANY OF THE OTHER FINANCING AGREEMENTS OR ANY RELATED DOCUMENTS AND
AGREEMENTS OR ANY COURSE OF CONDUCT, COURSE OF DEALING, OR STATEMENTS (WHETHER
ORAL OR WRITTEN).
     IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment and
Acceptance to be executed and delivered by their duly authorized officers as of
the date first above written.

                  [ASSIGNOR]    
 
           
 
  By:        
 
  Title:  
 
   
 
     
 
   

-5-



--------------------------------------------------------------------------------



 



                  [ASSIGNEE]    
 
           
 
  By:        
 
  Title:  
 
   
 
     
 
   

-6-



--------------------------------------------------------------------------------



 



SCHEDULE 1

NOTICE OF ASSIGNMENT AND ACCEPTANCE

                    , 20                    

 
Attn:                    

     Re: Delta Apparel, Inc., M.J. Soffe Co. and Junkfood Clothing Company
Ladies and Gentlemen:
     Wachovia Bank, National Association, in its capacity as agent pursuant to
the Loan Agreement (as hereinafter defined) acting for and on behalf of the
financial institutions which are parties thereto as lenders (in such capacity,
“Agent”), and the financial institutions which are parties to the Loan Agreement
as lenders (individually, each a “Lender” and collectively, “Lenders”) have
entered or are about to enter into financing arrangements pursuant to which
Agent and Lenders may make loans and advances and provide other financial
accommodations to Delta Apparel, Inc., M.J. Soffe Co. and Junkfood Clothing
Company (collectively, “Borrowers”) as set forth in the Third Amended and
Restated Loan and Security Agreement, dated September __, 2007, by and among
Borrowers, Agent and Lenders (as the same now exists or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced, the
“Loan Agreement”), and the other agreements, documents and instruments referred
to therein or at any time executed and/or delivered in connection therewith or
related thereto (all of the foregoing, together with the Loan Agreement, as the
same now exist or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced, being collectively referred to herein as the
“Financing Agreements”). Capitalized terms not otherwise defined herein shall
have the respective meanings ascribed thereto in the Loan Agreement.
     1. We hereby give you notice of, and request your consent to, the
assignment by                      (the “Assignor”) to                      (the
“Assignee”) such that after giving effect to the assignment Assignee shall have
an interest equal to                      (_%) percent of the total Commitments
pursuant to the Assignment and Acceptance Agreement attached hereto (the
“Assignment and Acceptance”). We understand that the Assignor’s Commitment shall
be reduced by $                    , as the same may be further reduced by other
assignments on or after the date hereof.
     2. Assignee agrees that, upon receiving the consent of Agent to such
assignment, Assignee will be bound by the terms of the Loan Agreement as fully
and to the same extent as if Assignee were the Lender originally holding such
interest under the Loan Agreement.





--------------------------------------------------------------------------------



 



     3. The following administrative details apply to Assignee:

                 
 
  (A)   Notice address:        
 
         
 
   

                 
 
        Assignee name:        
 
         
 
   

                 
 
       Address:        
 
         
 
   
 
         
 
   
 
         
 
   
 
       Attention:        
 
         
 
   
 
       Telephone:        
 
         
 
   
 
       Telecopier:        
 
         
 
   

                 
 
  (B)   Payment instructions:        
 
         
 
   

                 
 
       Account No.:        
 
         
 
   

                 
 
 At:        
 
         
 
   

                 
 
      Reference:        
 
         
 
   

                 
 
      Attention:        
 
         
 
   

     4. You are entitled to rely upon the representations, warranties and
covenants of each of Assignor and Assignee contained in the Assignment and
Acceptance.
     IN WITNESS WHEREOF, Assignor and Assignee have caused this Notice of
Assignment and Acceptance to be executed by their respective duly authorized
officials, officers or agents as of the date first above mentioned.

                  Very truly yours,    
 
                [NAME OF ASSIGNOR]    
 
           
 
  By:        
 
     
 
   
 
  Title:        
 
     
 
   
 
                [NAME OF ASSIGNEE]    
 
           
 
  By:        
 
     
 
   
 
  Title:        
 
     
 
   

-2-



--------------------------------------------------------------------------------



 



          ACKNOWLEDGED AND ASSIGNMENT
CONSENTED TO:    
 
        AGENT:    
 
        WACHOVIA BANK, NATIONAL ASSOCIATION,
as Agent    
 
       
By:
       
 
 
 
   
Title:
       
 
 
 
   
 
        BORROWERS*:    
 
        DELTA APPAREL, INC.    
 
       
By:
       
 
 
 
   
Title:
       
 
 
 
   
 
        M.J. SOFFE CO.    
 
       
By:
       
 
       
Title:
       
 
       
 
        JUNKFOOD CLOTHING COMPANY    
 
       
By:
       
 
       
Title:
       
 
       

 

*   No signature of Borrowers required if a Default or Event of Default exists.

-3-



--------------------------------------------------------------------------------



 



EXHIBIT B
PRICING GRID
For the period after the Closing Date until Borrowers deliver the required
financial statements and compliance certificate for the fiscal quarter ending
December 29, 2007, the applicable margin for Prime Rate Loans will be 0% and the
applicable margin for Eurodollar Rate Loans will be 1.75%. Thereafter, the
applicable margin will be increased or decreased on a quarterly basis, based
upon the following pricing grid:

                          When Average Alternate             Excess Availability
or   Applicable   Applicable     Fixed Charge Coverage Ratio   Prime Rate  
Eurodollar Level   Is:   Margin   Rate Margin
Level 1
  ≥ $35,000,000
or >2.5:1   -.50%     1.25 %
 
                   
Level 2
  ≥ $25,000,000 < $35,000,000
or ≥ 2.0:1 and less than 2.5:1   -.25%     1.50 %
 
                   
Level 3
  >15,000,000 <$25,000,000
or ≥ 1.5:1 and less than 2.0:1     0 %     1.75 %
 
                   
Level 4
  ≤ 15,000,000
or less than 1.5:1     .25 %     2.00 %

     At any time that an Event of Default exists, the applicable margin shall be
adjusted immediately to the margin applicable for Level 4. For the avoidance of
doubt, Borrowers shall be entitled to the Level most favorable to Borrowers in
which either the Average Alternate Excess Availability or Fixed Charge Coverage
Ratio test is met for such Level.

 



--------------------------------------------------------------------------------



 



     The term “Average Alternate Excess Availability” shall mean, at any time,
the average of the aggregate amount of the Alternate Excess Availability of
Borrowers, as calculated by Agent, for the immediately preceding calendar
quarter for which Agent has received Borrowers’ financial statements and
compliance certificate as required by Section 9.6 of the Agreement.
     The applicable margin shall be calculated and established once each fiscal
quarter, effective as of the first day of such calendar quarter following
Agent’s receipt of the required financial statements and compliance certificate,
and shall remain in effect until adjusted thereafter as of the first day of a
subsequent calendar quarter.
In the event that any financial statement or compliance certificate delivered by
Borrowers for any period is shown to be inaccurate (whether such inaccuracy is
discovered at any time during the effectiveness of Credit Facility or up to six
months thereafter), and such inaccuracy, if corrected, would have led to the
application of a higher applicable margin for any period than the applicable
margin applied for such period, then (i) Borrowers shall immediately deliver to
Agent a correct compliance certificate for such period, (ii) the applicable
margin for such period shall be deemed to be the applicable margin that would
have been in effect for such period had the financial statement or compliance
certificate delivered by Borrowers not contained the inaccuracy, and
(iii) Borrowers shall immediately pay to Agent the accrued additional interest
owing as a result of such increased applicable margin for such period. Neither
the recalculation of the applicable margin for such a period, nor the payment by
Borrowers of the accrued additional interest required, shall limit the rights of
Agent and Lenders with respect to their ability to charge interest at the
Default Rate or to declare any Event of Default or exercise any of their
remedies during the existence of such an Event of Default.

-2-



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF GUARANTEE
[intentionally left blank – no document was provided by lenders]

 



--------------------------------------------------------------------------------



 



EXHIBIT D
INFORMATION CERTIFICATE

-4-



--------------------------------------------------------------------------------



 



INFORMATION CERTIFICATE
OF
DELTA APPAREL, INC.
M.J. SOFFE CO.
AND
JUNKFOOD CLOTHING COMPANY
Dated: September 21, 2007
Wachovia Bank, National Association
171 17th Street
4th Floor
Atlanta, Georgia 30363

In connection with certain financing (the “Financing”) provided or to be
provided by you as collateral and administrative agent (together with your
successors in such capacity, “Agent”) and, together with certain other financial
institutions, as lenders (collectively “Lenders”), the undersigned Delta
Apparel, Inc. (“Delta”), M.J. Soffe Co. (“Soffe”) and Junkfood Clothing Company
(“Junkfood” and, together with Delta and Soffe, the “Companies”) each represents
and warrants to Lender the following information about such Company, its
organizational structure and other matters of interest to Lender:

  1.   The full and exact name of the Company as set forth in its certificate of
incorporation is as follows:

         
 
  Delta:   Delta Apparel, Inc.
 
       
 
  Soffe:   M. J. Soffe Co.
 
       
 
  Junkfood:   Junkfood Clothing Company

      The Companies use and own the following trade name(s) in the operation of
their business (e.g. billing, advertising, etc.):

         
 
  Delta:   Delta Apparel, Quail Hollow, Fun Tees*
 
       
 
  Soffe:   Soffe, Intensity Athletics*
 
       
 
  Junkfood:   Junkfood, Junkfood Clothing Company

    * names of divisions of Delta/Soffe

  2.   The Companies are registered organizations of the following type:.

         
 
  Delta:   corporation
 
       
 
  Soffe:   corporation

1



--------------------------------------------------------------------------------



 



         
 
  Junkfood:   corporation

  3.   The Companies were organized on the following dates and under the laws of
the following states, and each Company is in good standing under laws of the
state of its organization.

             
 
      Date   State
 
           
 
  Delta:   December 10, 1999   Georgia
 
           
 
  Soffe:   September 26, 2003   North Carolina
 
           
 
  Junkfood:   July 13, 2005   Georgia

  4.   The organizational identification number of each Company issued by its
jurisdiction of organization is as follows:

             
 
  Delta:     K950538  
 
           
 
  Soffe:     0692669  
 
           
 
  Junkfood:     0548727  

  5.   The Federal Employer Identification Number of the Companies are as
follows:

         
 
  Delta:   58-2508794
 
       
 
  Soffe:   20-0262056
 
       
 
  Junkfood:   20-3214619

  6.   The Company is duly qualified and authorized to transact business as a
foreign organization in the following states and is in good standing in such
states except as provided below:

         
 
  Delta:   Alabama, California, Florida, North Carolina, New Jersey, New York,
South Carolina, Tennessee
 
       
 
  Soffe:   California, Michigan, and New Jersey
 
       
 
  Junkfood:   California

  7.   Since its date of organization, the names as set forth in each Company’s
organizational documentation as filed of record with the applicable state
authority has been changed as follows:         Soffe changed its name from MJS
Acquisition Company on October 3, 2003.

 



--------------------------------------------------------------------------------



 



  8.   Since the date of organization, the Companies have made or entered into
the following mergers or acquisitions:         Delta Consolidated Corporation
merged into Delta as part of the Delta Woodside Industries reorganization in
2000.         Delta formed Soffe (which was named MJS Acquisition Company) to
acquire all of the outstanding stock of M. J. Soffe Co. (which was merged into
Soffe as part of that acquisition), and that acquisition was consummated on
October 3, 2003.         Delta received 2,496 of the 2,500 issued and
outstanding shares of the stock of Delta Apparel Honduras, S.A. as a
contribution to capital in connection with the reorganization (four directors of
Delta each own one share of the stock of Delta Apparel Honduras).         Delta
organized Delta Cortes, S.A. and owns 2,499 of the 2,500 issued and outstanding
shares of its stock (Robert W. Humphreys owns one share of the stock of Delta
Cortes, S.A.)         Delta organized Delta Campeche, S.A. de C.V. and owns 49
of the 50 issued and outstanding shares of its stock (Robert W. Humphreys owns
one share of the stock of Delta Campeche, S.A. de C.V.).         On June 30,
1998, Soffe organized and became the sole member of SAIM. On October 20, 1998,
SAIM acquired a 50% membership interest in each of Agencias 7000 S.A. and Soha
Textiles, S.A., both Costa Rican corporations. SAIM was dissolved on July 16,
2007. Agencias 7000 S.A. and Soha Textiles, S.A. have also been dissolved.      
  Delta formed Junkfood to acquire substantially all of the assets of Liquid
Blaino Designs, Inc. d/b/a Junkfood. The closing of the asset purchase
transaction occurred on August 22, 2005.         On October 3, 2005, Soffe
acquired substantially all of the assets of Intensity Athletics Inc.         On
October 2, 2006, Delta acquired substantially all of the assets of Fun-Tees,
Inc. (the “Fun-Tees Acquisition”).         In connection with the Fun-Tees
Acquisition, Delta acquired from Fun-Tees, Inc. all of the membership interests
in Textiles La Paz, LLC and 99.9% of the participation interests in Campeche
Sportswear, S. de R.L. de C.V. (Robert H. Humphreys owns a 0.1% participation
interest in Campeche Sportswear, S. de R.L. de C.V.).         Delta Apparel
Honduras, S.A. owns a 99% interest in Ceiba Textiles, S de R.L. (Robert H.
Humphreys owns a 1% interest). Delta Apparel Honduras, S.A. also owns a 15%
interest in Green Valley Industrial Park, S.A.         Delta is in the process
of organizing and acquiring a 99% interest in Atled Holding Company Honduras, S
de R.L. (Robert H. Humphreys will own a 1% interest in Atled

 



--------------------------------------------------------------------------------



 



      Holding Company Honduras, S de R.L.). Atled Holding Company is in the
process of organizing and acquiring a 99% interest in La Paz Honduras, S de R.L.
(Robert H. Humphreys will own a 1% interest in La Paz Honduras, S de R.L.).    
9.   The chief executive office and mailing address of each Company is located
at the address set forth on part 1 of Schedule 8.2 hereto.     10.   The books
and records of the Companies pertaining to accounts, contract rights, inventory,
and other assets are located at the addresses specified on part 2 of
Schedule 8.2 hereto.     11.   The Companies have other places of business
and/or maintain inventory or other assets only at the addresses (indicate
whether locations are owned, leased or operated by third parties and if leased
or operated by third parties, their name and address) set forth on part 3 of
Schedule 8.2 hereto.     12.   Other than set forth on part 3 of Schedule 8.2,
there are no places of business or other locations of any assets used by the
Companies during the last four (4) months, except for 1201 Abiline Place,
Knoxville, TN 37917 (Knoxville Distribution Center).     13.   There are no
judgments or litigation pending by or against any Company, its subsidiaries
and/or affiliates (excluding Delta Apparel Honduras, S.A., Delta Cortes, S.A.,
Delta Campeche, S.A. de C.V., Campeche Sportswear, S de R.L. de C.V., Textiles
La Paz, LLC, and Ceiba Textiles, S de R.L.) or any of its officers/principals,
except as set forth on Schedule 8.6 hereto.     14.   Each Company is affiliated
with, or has ownership in, the corporations (including subsidiaries) and other
organizations set forth on Schedule 8.13 hereto.     15.   The names of the
stockholders (or members or partners, including general partners and limited
partners) of the Companies and their holdings are as set forth on Schedule 8.13
hereto.     16.   No Company has any chattel paper (whether tangible or
electronic) or instruments as of the date hereof, except for the Junkfood Seller
Note.     17.   There is no provision in the certificate of incorporation or
by-laws of any Company (as applicable) or the other organizational documents of
any Company, or in the laws of the State of its organization, requiring any vote
or consent of it shareholders, members or other holders of the equity interests
therein to borrow or to authorize the mortgage or pledge of or creation of a
security interest in any assets of such Company or any of its subsidiaries. Such
power is vested exclusively in its Board of Directors.     18.   The officers of
each Company and their respective titles are as follows:

 



--------------------------------------------------------------------------------



 



         
 
  Delta:    
 
       
 
  Robert W. Humphreys   President and Chief Executive Officer
 
  Deborah H. Merrill   Vice President, Chief Financial Officer, and Treasurer
 
  Martha M. Watson   Vice President and Secretary
 
  David Palmer   Vice President and Assistant Treasurer
 
       
 
  Soffe:    
 
       
 
  James F. Soffe   Chief Executive Officer
 
  Kenneth D. Spires   President
 
  Deborah H. Merrill   Vice President, Chief Financial Officer, and Treasurer
 
  Anthony M. Cimaglia   Vice President of Operations
 
  Keith Bilyeu   Vice President of Finance
 
  Robert W. Humphreys   Vice President
 
  Martha M. Watson   Vice President and Secretary
 
       
 
  Junkfood:    
 
       
 
  Natalie Grof   Chief Executive Officer
 
  Blaine Halvorson   President
 
  Deborah H. Merrill   Vice President, Chief Financial Office and Treasurer
 
  Robert W. Humphreys   Vice President
 
  Martha M. Watson   Vice President and Secretary

      The following will have signatory powers as to all transactions of each
Company with Lender:

     
 
  Delta:
 
   
 
  Robert W. Humphreys
 
  Deborah H. Merrill
 
  Martha M. Watson
 
  David R. Palmer
 
   
 
  Soffe:
 
   
 
  Robert W. Humphreys
 
  Deborah H. Merrill
 
  Martha M. Watson
 
  David R. Palmer
 
  Kenneth D. Spires
Keith Bilyeu
 
   
 
  Junkfood:
 
   
 
  Robert W. Humphreys
 
  Deborah H. Merrill
 
  Martha M. Watson

 



--------------------------------------------------------------------------------



 



19.   The members of the Board of Directors of each Company are:       Delta:
David S. Fraser, William F. Garrett, Elizabeth J. Gatewood, Robert W. Humphreys,
Dr. Max Lennon, E. Erwin Maddrey, II, Philip J. Mazzilli, Jr., Buck A. Mickel
and David Peterson       Soffe: Robert W. Humphreys, E. Erwin Maddrey, II and
Buck A. Mickel       Junkfood: Robert W. Humphreys, E. Erwin Maddrey, II, Buck
A. Mickel, Natalie Grof, and Blaine Halvorson   20.   At the present time, there
are no delinquent taxes due (including, but not limited to, all payroll taxes,
personal property taxes, real estate taxes or income taxes).   21.   Certified
Public Accountants for the Companies is the firm of:       Name: Ernst & Young
LLP
Address: Atlanta, Georgia
Partner Handling Relationship: Nick Franz
Were statements uncertified for any fiscal year?: No

 



--------------------------------------------------------------------------------



 



     The foregoing gives effect to the closing of the transactions contemplated
by the Third Amended and Restated Loan and Security Agreement dated
September 21, 2007, among Agent, Lenders and the Companies. Agent and Lenders
shall be entitled to rely upon the foregoing in all respects and the undersigned
is duly authorized to execute and deliver this Information Certificate on behalf
of the Companies.

                  Very truly yours,    
 
                DELTA APPAREL, INC.    
 
           
 
  By:   (SIGNATURE) [g26993g2699301.gif]    
 
           
 
      Name: Deborah H. Merrill    
 
      Title: Vice President, CFO and Treasurer    
 
                M. J. SOFFE CO.    
 
           
 
  By:   (SIGNATURE) [g26993g2699302.gif]
 
   
 
      Name: Deborah H. Merrill    
 
      Title: Vice President, CFO and Treasurer    
 
                JUNKFOOD CLOTHING COMPANY    
 
           
 
  By:   (SIGNATURE) [g26993g2699303.gif]
 
   
 
      Name: Deborah H. Merrill    
 
      Title: Vice President    

 



--------------------------------------------------------------------------------



 



SCHEDULE 8.2
to
INFORMATION CERTIFICATE
Locations

A.   Part 1 — Chief Executive Office

     
Delta:
  2750 Premiere Parkway, Suite 100, Duluth, Georgia 30097
Soffe:
  One Soffe Drive, Fayetteville, NC 28312
Junkfood:
  2750 Premiere Parkway, Suite 100, Duluth, Georgia 30097

B.   Part 2 — Location of Books and Records       In addition to the locations
listed in part 1, the Companies have books and records in the following
locations:       Delta:

(1) Maiden Plant, P.O. Box 37, 100 West Pine Street, Maiden, NC 28650 —
maintains accounts payable and payroll records related to the plant and its
operations.
(2) 245 Manor Avenue, Concord, NC 28025 — maintains sales, accounts payable,
accounts receivable, inventory, and payroll records related to FunTees division.
Payroll records are also kept at Delta’s distribution centers in Cranberry, New
Jersey, Santa Fe Springs, California, Clinton, Tennessee and Miramar, Florida.

    Soffe: One Soffe Drive , Fayetteville, NC 28312

Payroll records are also kept at Soffe’s distribution center in Santa Fe
Springs, California.

  Junkfood: 11725 Mississippi Avenue, Los Angeles California

 



--------------------------------------------------------------------------------



 



C.   Part 3 — Locations of Inventory, Equipment and Other Assets       Delta:

              Owned/Leased/   Name/Address of Lessor or Address   Third Party1*
  Third Party, as Applicable
Greenville Executive Offices
322 South Main Street
Greenville SC 29601

  Leased   The Peace Center for the
Performing Arts
101 West Broad Street
Greenville, SC 29601
 
       
Duluth Executive Offices
2750 Premiere Parkway
Suite 100
Duluth, GA 30097
  Leased   Duke Realty LP
75 Remittance Drive, Suite 3205
Chicago, IL
 
       
FunTees Executive Office
245 Manor Avenue
Concord, NC 28025
  Leased   Funco, Inc.
3496 Milford Court
Concord, NC 28027
 
       
Maiden Plant
P.O. Bx 37
100 West Pine Street
Maiden, NC 28650
  Owned    
 
       
Fayette Plant
1015 Temple Avenue South,
Fayette, AL 35555
  Owned    
 
       
Clinton Distrobution Center
370 JD Yarnell Industrial Parkway
Clinton, TN 37716

  Owned    
 
       
New Jersey Distribution Center
Cranbury Business Park
Building #5
5 Santa Fe Way
Cranberry, NJ 08512
  Leased   Prologis Management, Inc.
P.O. Box 198267
Atlanta, GA 30384-8267

 

1   Indicate in this column next to applicable address whether the location is
owned by the Company, leased by the Company or owned and operated by a third
party (e.g., warehouse, processor, consignee, etc.)

 



--------------------------------------------------------------------------------



 



              Owned/Leased/   Name/Address of Lessor or Address   Third Party1*
  Third Party, as Applicable
Florida Distribution Center
11500 Miramar Parkway
Suite 100
Miramar, FL 33025
  Leased   Industrial Property Fund VI, LLC
P.O. Box 404685
Atlanta, GA 30384-4685
 
       
California Distribution Center
13220 Orden Drive
Santa Fe Springs, CA 90670
  Leased   Golden Springs Development
Company, LLC
13116 Imperial Highway
Santa Fe Springs, CA 90670
 
       
Alabama Distribution Center
110 North Bypass
Andalusia, Alabama
  Leased   Andala Enterprises, Inc.
P.O. Box 9414
Pensacola, FL 32513
 
       
New York Sales Offices
1431 Broadway
New York, NY 10018
  Leased   G&S Realty 1, LLC
450 7th Avenue – Penthouse
New York, NY 10123-0101
 
       
FunTees Design
2583 Armentrout Drive
Concord, NC
  Leased   The Glass Interests, LLC
P.O. Box 442
Concord, NC 28026
 
       
FunTees Samples
Andrews Street, Plant 10
Concord, NC
  Leased   DPM of the Carolinas, LLC
484 Cabarrus Avenue
Concord, NC 28027
 
       
Honduras Plant (approx. 70,000 square feet)
Zip Buena Vista
Carretera a Tegucigalapa
Villanueva, Cortes
Honduras, C.A.
  Leased   ZIP Buena Vista, S.A.
Carretera a Tegucigalpa
Edificio Administrative
Villanueva, Cortes, Honduras
 
       
Honduras Plant (approx. 52,000 square feet)
Zip Buena Vista
Carretera a Tegucigalapa
Villanueva, Cortes
Honduras, C.A.
  Leased   ZIP Buena Vista, S.A.
Carretera a Tegucigalpa
Edificio Administrative
Villanueva, Cortes, Honduras

 



--------------------------------------------------------------------------------



 



              Owned/Leased/   Name/Address of Lessor or Address   Third Party1*
  Third Party, as Applicable
Mexico Plant (Delta Campeche)
Barretera Federal 180
Clonia El Molon
Tramo Campeche-Bhamtocon,
Seybatlaya, Campeche Mexico
  Leased   Consorcion de Servicios de
Campeche, S.A. de C.V.
Carretera antg a Hampolol K.M. 4.5
Colonia Fidel Velazquez
San Francisco de Campeche
Campeche Mexico
 
       
Mexico Plant (Campeche Sportswear)
Carretera antg a Hampolot KM 4.5
Colonie Fidel Velazquez
San Francisco de Campeche
Campeche Mexico
  Leased   Consorcion de Servicios de
Campeche, S.A. de C.V.
Carretera antg a Hampolol K.M. 4.5
Colonia Fidel Velazquez
San Francisco de Campeche
Campeche Mexico
 
       
El Salvador Plant (Textiles La Paz)
Km 461/2 Carretera a La
Herradura,
Zona Franca El Pedregal
Rosario,
La Paz, El Salvador
  Leased   Zona Franca de Exportacion el
Pedregal, S.A.
Km 46 ½ Carretera a La Herradura
Zona Franca El Pedregel
El Rosario
La Paz, El Salvador
 
       
Ceiba Textiles Plant
Green Valley Industrial Park
Kilometro 26 Carretera de
Occidente
Quimistan
Santa Barbara, Honduras
  Leased   Green Valley Industrial Park S.A. de C.V.
Edificio Administrativo
Kilometro 26 Carretera de
Occidente Quimistan
Santa Barbara, Honduras

 



--------------------------------------------------------------------------------



 



              Owned/Leased/   Name/Address of Lessor or Address   Third Party1*
  Third Party, as Applicable
Amitex
Zona Franca San Marco Edificio
No. 5 San Marco,
San Salvador, El Salvador
  Contractor    
 
       
Fashion Knits S.A. de C.V.
Calle 3 S/N X 20 Y 22
Rumbo Petac Halacho, Yucatan, Mexico
  Contractor    
 
       
Advance Print Works, S.A. de C.V.
Calle Hecelchacanillo S/N Intl
Entre Av.Governadores Y Calle
Tamaulipas
Col. Santa Ana
CP.24050
Campeche, Campeche, Mexico
  Contractor    

Soffe:

                Name/Address of Lessor or Address   Owned/Leased/Third Party
Third Party, as Applicable
Fayetteville Executive Offices and Plant
One Soffe Drive
Fayetteville, NC 28312
  Owned    
 
       
Maintenance Shop
713 Dunn Road
Fayetteville, NC 28312
  Owned    
 
       
Warehouse
824-826 Shannon Drive
Fayetteville, NC 28303
  Leased   Dorothy McAllister
P.O. Box 1610
Pinehurst, NC 28374
 
       
Rowland Plant
13750 US 301 South
Rowland, NC
  Owned    
 
       
Distribution Center
  Leased   Middle Road Properties

 



--------------------------------------------------------------------------------



 



                  Name/Address of Lessor or Address   Owned/Leased/Third Party  
Third Party, as Applicable
1030 Fort Worth Avenue
Fayetteville, NC 28312
      One Soffe Drive
Fayetteville, NC 28312
 
       
Lansing Distribution Center
919 Filley Street
Lansing, MI 48906
  Leased   Spadafore Distributing Company
635 Filley Street
Lansing, MI 48906
 
       
California Distribution Center
13220 Orden Drive
Santa Fe Springs, CA 90670
  Leased   Golden Springs Development
Company, LLC
13116 Imperial Highway
Santa Fe Springs, CA 90670
 
       
New Jersey Distribution Center
Cranbury Business Park
Building #5
5 Santa Fe Way
Cranberry, NJ 08512
  Leased   Prologis Management, Inc.
P.O. Box 198267
Atlanta, GA 30384-8267
 
       
Florida Distribution Center
11500 Miramar Parkway
Suite 100
Miramar, FL 33025
  Leased   Industrial Property Fund VI, LLC
P.O. Box 404685
Atlanta, GA 30384-4685
 
       
Navy Exchange Building
3503 Mississippi Street
MF Recruit Store
Great Lakes, IL 60088
  Third Party


[assigned space in
warehouse on United States
owned naval base]      
Soffe Outlet Store
49JR Road
Queens Square Shopping
Center
Selma, NC 27576
  Leased   Abdalla Building Partnership
c/o Carolina Apparel
PO Box 249
Selma, NC 27576
 
       
All Star Lettering Co.
13220 Orden Drive
Santa Fe Springs, CA 90670
  Decoration Contractor    
 
       
Amitex
Zona Franca San Marcas
Edificio No. 5
San Marcos,
  Contractor    

 



--------------------------------------------------------------------------------



 



                  Name/Address of Lessor or Address   Owned/Leased/Third Party  
Third Party, as Applicable
El Salvador, C.A.
       
 
       
Apple Tree
Zona Franca San Marco
Edificio, San Salvador
El Salvador, CA
  Contractor    
 
       
AMBAR Industries. Ltd.
Zona Franca La Vega
La Vega
Domincan Republic
  Contractor    
 
       
AMBAR Industries, Ltd.
5901 Miami Lakes Drive East
Miami Lakes, FL 33104-6140
  Contractor    
 
       
Chi Fung, S.A. de C.V.
Carretera Troncol Del Norte
Km 12.5
Apopa, San Salvador
El Salvador
  Contractor    
 
       
Hermonos Textiles
Zona Franca San Marco
San Salvador
  Contractor    

Junkfood:

              Owned/Leased/   Name/Address of Lessor or Address   Third Party*  
Third Party, as Applicable
11725 and 11727 Mississippi
Avenue, Los Angeles California
  Leased   Mississippi Associates, Ltd.
433 N. Camden Drive, Suite 82-
Beverly Hills, CA 90210
 
       
Suite 314, 525 5th Avenue,
NY NY
  Leased   525 Building Co., LLC
c/o Olmstead Properties
575 8th Avenue #2400
New York, NY 10018
 
       
3280 Industry Drive,
Signal Hill, CA 90755.
  Third Party   Oceanaire Sportswear Inc.
(screen printer)

 



--------------------------------------------------------------------------------



 



SCHEDULE 8.6
to
INFORMATION CERTIFICATE
Pending Litigation
No Company makes any representation regarding any judgments or litigation
pending or against its officers or principals except judgments or litigation
involving such individuals in their official capacity as officers or principals
of such Company.
Delta and Soffe:
On May 17, 2006, adversary proceedings were filed in U.S. Bankruptcy Court for
the Eastern District of North Carolina against both Delta Apparel, Inc. and M.
J. Soffe Co. in which the bankruptcy trustee, on behalf of the debtor National
Gas Distributors, LLC, alleges that Delta and Soffe each received avoidable
“transfers” of property from the debtor. The amount of the claim is
approximately $0.7 million plus interest against Delta, and approximately
$0.2 million plus interest against Soffe. We contend that the claims of the
trustee have no merit, and have filed counterclaims, totaling approximately
$0.4 million, in the adversary proceedings.
Delta:
Rafael Olay filed suit in Miami-Dade County, Florida against Delta alleging that
he was injured when he slipped on an exit ramp while exiting Delta’s
distribution center in Florida. Mr. Olay is a truck driver for Dynasty Apparel
Industries, Inc. and was picking up boxes of clothing at the distribution center
on the date of the accident. He alleges that the exit ramp had a build up of
grease or oil and that Delta was negligent in that it knew or should have known
about a hazardous condition and failed to warn of or correct the condition.
Delta’s insurance company is handling this lawsuit.
Yesenia Castillo has filed a complaint with the EEOC against Delta alleging
discrimination based on sex and national origin (EEOC charge no 430-2007-01340).
Delta has submitted a position statement with the EEOC and has also responded to
the EEOC’s request for information.
Nicholas Crespo filed a complaint against Delta on May 17, 2007 in Catawba
County, North Carolina alleging wrongful discharge, violation of the North
Carolina Wage and Hour Act, and breach of contract. Delta has removed the case
to the United States Discourt Court for the Western District of North Carolina.
Soffe:
Soffe has received an e-mail communication from D’Andrea Brothers LLC, which
claims to have a registered trademark for “Hooah”. D’ Andrea Brothers LLC
alleges that Soffe’s use of the word “Hooah” on its shirts infringes its
trademark and has demanded that Soffe discontinue its use or pay royalties.
Soffe intends to stop production of the shirts that incorporate the word
“Hooah”.

 



--------------------------------------------------------------------------------



 



Soffe has received an e-mail communication from Gregory James seeking
compensation for ideas he shared with Soffe with regard to an advertising
campaign by Soffe in search of “The Next Face of Soffe.”
Junkfood:
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE 8.13
to
INFORMATION CERTIFICATE
Subsidiaries; Affiliates; Capitalization
A. Subsidiaries (More than 50% owned by Company)
Delta:

                  Jurisdiction of     Name   Incorporation   Percentage Owned
M. J. Soffe Co.
  North Carolina     100 %
Junkfood Clothing Company
  Georgia     100 %
Delta Apparel Honduras, S.A.
  Honduras     100 %*
Delta Cortes, S.A.
  Honduras     100 %*
Delta Campeche, S.A. de C.V.
  Mexico     100 %*
Textiles La Paz, LLC
  North Carolina     100 %
Campeche Sportswear, S. de R.L. de C.V.
  Mexico     100 %*
Ceiba Textiles, S de R.L.
  Honduras     100 %*

 

*   See paragraph 8 of this Information Certificate.

Delta is in the process of organizing Atled Holding Company Honduras, S de R.L.
and La Paz Honduras, S de R.L. as Honduran companies.
B. Affiliates
Delta Apparel Honduras, S.A. has a 15% interest in Green Valley Industrial Park,
S.A.
Delta is a publicly traded corporation. Persons who, to Delta’s knowledge,
beneficially own more than 5% of the issued and outstanding stock are identified
in Delta’s proxy statement filed on September 14, 2007 under the table entitled
“Stock Ownership of Principal Shareholders and Management”. From time to time,
persons may acquire beneficial ownership of more than 5% of Delta’s outstanding
capital stock and such persons are required to make filings with the Securities
and Exchange Commission to disclose such ownership of Delta’s capital stock.
C. Capitalization
Delta is a publicly traded corporation. See Section B. (“Affiliates”) above.

 



--------------------------------------------------------------------------------



 



Each of Soffe and Junkfood is wholly owned by Delta.
Karims Group owns 51%, Parkdale Mills, Inc. owns 24% and Elbatex owns 10% of
Green Valley Industrial Park, S.A.
See paragraph 8 of this Information Certificate.

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.21
to
THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
Commitments

                          Name of Lender   Commitment   1.    
Wachovia Bank, National Association
  $ 60,000,000     2    
The CIT Group/Commercial Services, Inc.
  $ 20,000,000     3.    
IDB Bank
  $ 20,000,000  

 - i -

 



--------------------------------------------------------------------------------



 



Schedule 1.24
Customs Brokers
Smith Logistics International
10800 Northwest 97th Street
Suite 102
Miami, FL 33178
Contact: Igort Delhaya
Telephone 305 953 4100
Page and Jones
52 N. Jackson Street
POB 2167
Mobile, AL
Telephone 251-432-1646
US Customs and Trade Services
10801 N.W. 97th Street Suite 1
Miami, FL 33178
Telephone 305-477-7096

 



--------------------------------------------------------------------------------



 



Schedule 1.47
Excluded Real Property
None.

 



--------------------------------------------------------------------------------



 



Schedule 1.89
Permitted Holders
None.

 



--------------------------------------------------------------------------------



 



Schedule 8.2
Chief Executive Office; Collateral Locations
Schedule 8.2 to the Information Certificate is incorporated by reference herein.

 



--------------------------------------------------------------------------------



 



Schedule 8.4
Existing Liens
Delta:
1. Security interest granted to Gaston County Dyeing Machine Company securing a
Gaston County Millennium Dyeing Machine.
2. Security interest in favor of Vanguard Supreme securing Circular Knitting
Machine.
3. Security interest in favor of Inter-Tel Leasing Inc. securing Access
Telephone System.
4. Security interest in favor of Thompson Tractor Co., Inc. securing Caterpillar
GCI 5K Lift Truck.
5. Security interests in favor of Tubular Textile LLC and FB Commercial Finance,
Inc. securing lease of 40” Paknit II Folding Compactor
6. Notice filings for (or, if the underlying leases are deemed to be sales,
liens on) certain equipment and/or software leased by Delta from Fab-Con
Machinery Development Corp., Citicorp Leasing, Inc., IBM Credit LLC, Inter-Tel
Leasing Inc., GE Capital,, Minolta Business Systems, Konica Minolta Business
Solutions USA, Inc.
7. Security interest of Thies Corporation in a Luft Roto Plus 2 Port Fabric
Dyeing Machine
8. Security interest of Sclavos International in a Sclavos Athena High
Temperature Fabric Dyeing Machine
Soffe:

                  File No. of Financing Name and Address      
Statement/Jurisdiction of Secured Party   Description of Collateral   (Optional)
Canon Financial Services, Inc.
200 Commerce Square Blvd.
Burlington, NJ 08016
  Equipment Lease   99-5025/Cumberland
County Registrar of Deeds
 
       
Canon Financial Services, Inc.
200 Commerce Square Blvd.
Burlington, NJ 08016
  Equipment Lease   19990080369/North
Carolina Secretary of State

In addition, pursuant to Contract No. 26575 dated May 1, 2003 and amended
May 28, 2003 between Soffe and Cheraw Yarn Mills, Inc., Soffe granted to Cheraw
Yam Mills, Inc. a security interest in all goods sold by Cheraw Yarn Mills, Ins.
to Soffe pursuant to the contract.
Pursuant to two Sales Contracts dated October 2, 2001 between Soffe and Gaston
County Dyeing Machine Company, Soffe granted to Gaston County Dyeing Machine
Company a

 



--------------------------------------------------------------------------------



 



security interest in all goods sold by Gaston County Dyeing Machine Company to
Soffe pursuant to the contracts.
Junkfood:
Factor Primary Collateral, as defined in the Factor Intercreditor Agreement.
Junkfood has the following existing lien with Continental Business Credit:

                  File No. of Financing Name and Address      
Statement/Jurisdiction of Secured Party   Description of Collateral   (Optional)
Continental Business Credit, Inc.
21031 Ventura Boulevard, Suite 900 Woodland Hills, CA 91364
  All now existing and future accounts purchased by Junkfood, instruments,
chattel paper, etc.; unpaid seller’s rights; rights to any inventory the sale of
which creates Accounts; reserves and credit balances; cash and non-cash proceeds
of Accounts, etc. –blanket filing   GA #060200608281 filed on July 3, 2006.

 



--------------------------------------------------------------------------------



 



Schedule 8.7
Permits
1. Wastewater Treatment NPDES Permit No. NC0006190, expires May 31, 2011.
2. Permit No. WQ0006984, Land Application of Wastewater Residuals, expires
September 30, 2009.
3. Air Permit No. 03922R14, expires September 30, 2010
4. Underground Storage Tank Oeprating Permit; Certificate No. 2007001790,
Expires 12/31/2007
5. Air Discharge Permit # 06997R06, expires September 30, 2010
6. Water Use Permit # 2113RF, expires June 30, 2008

 



--------------------------------------------------------------------------------



 



Schedule 8.9
Environmental Matters
Delta is not in compliance with the 1,000,000 gallon per day effluent flow limit
under its NPDES permit relating to its Maiden Plant. Delta informed the North
Carolina DWQ Compliance Section of this limit violation by letter dated June 18,
2007.
Soffe’s Fayetteville Plant does not have storm water discharge permit. Soffe
intends to erect a containment wall around the waste water tank at that facility
and then apply for a storm water discharge permit.

 



--------------------------------------------------------------------------------



 



Schedule 8.11
Bank Accounts
The Companies maintain the following deposit accounts with Wachovia Bank,
National Association:
Delta
Collection Account


*    

Junkfood
Collection Account


*    

Soffe
Collection Account


*    

Delta
Disbursement Account


*    

Delta
Payroll Account


*    

Delta
Accounts Payable


*    

Junkfood
Disbursement Acct


*    

Soffe
Accounts Payable


*    

Delta (FunTees)
Benefit Account


*    

Delta (FunTees)
Division Account


*    

*   Portions of this exhibit have been omitted pursuant to a request for
confidential information and have been filed separately with the Securities and
Exchange Commission.

 



--------------------------------------------------------------------------------



 



NC Factory Account


*    

Employees Benefit Acct


*    

*   Portions of this exhibit have been omitted pursuant to a request for
confidential information and have been filed separately with the Securities and
Exchange Commission.

 



--------------------------------------------------------------------------------



 



Schedule 8.12
Intellectual Property
Delta:
Trademarks

         
DELTA EST. 1903 (Reg. No. 2,294,154)
  PTO registration   Nov. 23, 1999  
HEALTHKNIT (Reg. No. 1,955,069)
  PTO registration   Feb. 6, 1996  
ROYAL FIRST CLASS (Reg. No. 1,405,930)
  PTO registration   Aug. 19, 1986  
PRO WEIGHT (Reg. No. 1,463,625)
  PTO registration   Nov. 3, 1987  
HEALTHKNIT (Reg. No. 644,790)
  PTO registration   Apr. 30, 1957  
HEALTHKNIT (Reg. No. 543,705)
  PTO registration   June 12, 1951  
QUAIL HOLLOW (Reg. No. 936,138)†
  PTO registration   June 20, 1972  
MAGNUM WEIGHT (App. No. 76/611,106)
  PTO application   Nov. 29, 2005  
FUN TEES (Reg. No. 1911515)
  PTO registration   August 15, 1995

 

†   Listed on U.S. PTO website as being registered to another entity (Chadbourn,
Inc.)

Domain Names
www.deltaapparel.com
www.funtees.com
http://campechesportswear.com
Soffe:
Trademarks
     1. Owned

                          Expiration Trademark   Registration Number  
Registration Date   Date
SOFFE (Word Mark)
  1743249    Clothing, namely jackets, jerseys, tee shirts, shorts, sweat pants,
sweatshirts, and sweat suits   1/29/1992 (renewed)

 



--------------------------------------------------------------------------------



 



                          Expiration Trademark   Registration Number  
Registration Date   Date
SOFFE DRI (Design plus Words)
  77012671    Approved for publication 8/23/07   
SOFFE DRI COTTON (Design plus Words))
  3053916    January 23, 2006   
SOFFE DRI SWEATS (Design plus Words)
  77012801    Approved for publication 8/23/07   
SOFFE (Design plus Words)
  3053916    January 31, 2006 

          Trademark Application   Application/Serial Number   Application Date
Cape Fear Trading Company
(ITU Application)
  76271105    June 14, 2001 The final review before registration has been
completed for this Intent to Use application and it will register in due course
as of 9/19/2007. 

Domain Names
www.soffe.com
www.mjsoffe.com
     2. Licensed
The following is a list of colleges and universities that have licensed
trademarks to Soffe. Trademark licenses for approximately 40 of these colleges
and universities were granted to Soffe by Licensing Resource Group pursuant to
the Licensing Resource Group Standard Licensing Agreement dated August 16, 1996,
as amended. Trademark licenses for approximately 130 of these colleges and
universities were granted to Soffe by The Collegiate Licensing Company pursuant
to the License Agreement to Use Licensed Indicia of Member Universities dated
May 17, 1995, as amended. The remaining trademark licenses were granted to Soffe
pursuant to individual agreements with the applicable college or university.
Alabama at Birmingham
Alabama Express
Alabama at Tuscaloosa
Alaska at Anchorage, University of
Appalachian State University
Arizona State University
Arizona, University of
Arkansas at Fayetteville,
University of
Arkansas at Monticello,
University of
Auburn University
Ball State University
Baylor University
Belmont University Bkst/NACS
Bemidji State University
Boise State
Boston College
Boston University
Bowling Green State
Bradley University
Brigham Young University
Brown University*
Bucknell Univ. Bookstore
Cal State at Long Beach
California at Berkeley,
University of
California at Davis, University of
California State at Chico
California State at Fullerton
California State at Long Beach
Campbell University
Carnegie Mellon University
Carroll College Bookstore
Central Florida, University of
Central Missouri State
Central Washington University*

 



--------------------------------------------------------------------------------



 



Charleston, College of
Cincinnati, University of
Citadel
Clarion University of PA
Clemson University
Coastal Carolina University
Colgate University
Colorado State University
Colorado, University of
Concordia College
Connecticut, University of
Cornell University
Creighton University
Dayton, University of
Delaware, University of
Denison University
Drake University
Duke University
East Carolina University
Eastern Washington Univ. Bkst.
Florida A&M
Florida Gulf Coast
Florida International University
Foundation
Florida State University
Florida, University of
Florida, University of (Gator Head)
Fresno State University
Georgetown College (Kentucky)
Georgia Southern College
Georgia Tech
Georgia Athletic Association
Gonzaga University
Grand Valley State University
Harvard University
Howard University
Idaho State
Illinois State University
Illinois, University of
Indiana University of
Indiana University Research & Tech
Pennsylvania
Iowa State
Iowa, University of*
IUPUI
Ivy Tech State College
Ivy Tech State (not bkst)
Jackson State University
Jacksonville State University
James Madison University
Kansas State University
Kansas, University of
Kent State University
Kentucky, University of
Kenyon College Bookstore
Kutztown University
Lafayette College
Lehigh University
Lincoln University
Louisiana at Lafayette,
University of
Louisiana at Monroe
Louisiana State University
Louisiana Tech University
Louisville, University of
Loyola College (Baltimore, MD)
Loyola University at New Orleans*
Loyola University (Chicago, IL)
Maine, University of
Marquette University
Marshall University
Maryland at Baltimore,
University of
Maryland, University of
McNeese State University
Memphis, University of
Miami University of Ohio
Miami, University of
Michigan State University
Michigan Technology
University*
Michigan, University of
Middle Tennessee State
Minnesota at Minneapolis,
University of
Minnesota at Moorhead,
University of*
Minnesota State University at
Mankato
Mississippi State University*
Mississippi Valley State
University*
Mississippi, University of
Missouri at Columbia,
University of
Missouri Western State College
Missouri-Kansas City
Montana State
Montana State at Billings
Montana, University of
Morehead State University
(Kentucky)
Murray State University
Nebraska at Omaha, University of
Nebraska, University of
Nevada at Las Vegas, University of
Nevada at Reno, University of
New Hampshire, University of
New Mexico State
New Mexico, University of
New Orleans, University of
New York University
North Alabama, University of
North Carolina at Charlotte
North Carolina Central
University
North Carolina at Greensboro
North Carolina at Wilmington
North Carolina A&T, University of
North Carolina State University
North Carolina, University of
North Dakota State
North Dakota State College of
Science
North Dakota, University of
North Dakota, University of
(New Sioux)
North Texas, Univ of
Northern Arizona University
Northern Colorado, University of
Northern Illinois University
Northern Iowa, University of
Northwest Missouri State Univ
Northwestern State University
Northwestern University
Notre Dame, University of
Ohio State University
Ohio University

 



--------------------------------------------------------------------------------



 



Oklahoma State University
Oklahoma, University of
Oregon State University
Oregon, University of
Penn State University
Pennsylvania, University of
Pittsburgh State University
Pittsburgh (PA), University of
Portland State University
Presbyterian College (PERF GRX)
Princeton University
Purdue University
Rice University
Richmond, University of
Rutgers University
Saint Louis University
San Diego State University
Slippery Rock University
South Alabama, University of
South Carolina, University of
South Dakota at Vermillion,
University of
San Francisco State University
San Jose State University
Sinclair Community College
South Dakota State University
South Florida, University of
Southeast Missouri State University
Southern Arkansas
Southern California, University of
Southern Illinois, University of
Southern Mississippi, University of
Southern University (Baton Rouge)
Southern Utah University
Southwest Missouri State University
St. Cloud State University
Stanford University
State University of NY at
Buffalo
State University of NY at
Fredonia
Stephen F. Austin University
Syracuse University
Tennessee at Knoxville,
University of
Tennessee Lady Vols
Tennessee State University
Texas at Austin, University of
Texas at El Paso, University of
Texas A&M University
Texas A&M University-Corpus Christi
Texas A&M University-Commerce
Texas at Brownsville
Texas at Dallas, Univ of
Taxas at Tyler, Univ of
Texas State Tech College
Texas State University
Texas Tech University
Toledo, University of
Troy State University
Tulsa, University of
UCLA
UIC Flames
UNC at Pembroke
University of North Carolina at
Asheville
University of Evansville
University of Georgia Bookstore
University of Montana-Western
University of West Georgia
Utah Valley State College
Bookstore
US Air Force Academy
US Army Accessions Command
US Military Academy at West
Point
US Naval Academy
Utah, State University
Utah, University of
Valdosta State University
Vanderbilt University
Vermont, University of
Villanova University
Virginia State University
Virginia Tech
Virginia, University of
Wake Forest University
Washburn University
Washington State University
Washington University (St.
Louis)
Washington, University of
West Point Crest, The
West Texas A&M University
West Virginia University
Western Carolina University
Western Kentucky, University of
Western Michigan
Western Washington University
Wichita State University
William & Mary, College of
Wisconsin at Green Bay,
University of
Wisconsin at Madison,
University of
Wisconsin at River Falls,
University of
Wright State University
Wyoming, University of
Xavier University
Youngstown State University

 



--------------------------------------------------------------------------------



 



Soffe has also been granted trademark licenses from the following licensors:
Airforce Nascar
Army of One Nascar
Black Ink Design
CLC
Licensing Resource Group
Ora McMillan
Richard B. Davies
Garigo Productions
David Deal
Diann Wall-Wilson
Dick Kramer Studios Inc.
Fabcom-Gulwing Machine
Margaret Hook
Kathi Hayes McCrainie
No Distractions
No Hair Sportswear LLC
Casey Martinez
NCAA Championship Women’s Volleyball
NCAA Football Champions
NCAA Championship Basketball
No Distractions
Screenprint USA Inc.
Solana Graphic Design Studio
Stephen F Austin
White House Commission on Remembrance
Domain Name
www.soffe.com
Junkfood:
Trademarks/Trade Names

              Mark/Name   Country   Application #   Registration #
Junk Food
  United States   75/800,195    2,589,059 
Junk Food
  Canada       TMA685907 
Junk Food
  United States   78/218,446     
Junk Food Gourmet
  United States   78/560,398     
Sweet N’ Sour
  Canada   1162534    TMA666948 
Vitamin T
  Canada   1162536    Abandoned 5/29/06 
Vitamin T
  United States   76/383,769    2,863,263 
Junk Mail
(standard character
mark)
  United States   78995344    3286389 (registered 8/28/07)
Sweet and Sour (Design plus Words)
  United States   78828746    Opposition period completed, a Notice of Allowance
has been issued as of 5/22/2007

 



--------------------------------------------------------------------------------



 



Domain Names
junkfoodforever.com
junkfoodclothing.com

 



--------------------------------------------------------------------------------



 



Schedule 8.15
Labor Matters
None.

 



--------------------------------------------------------------------------------



 



Schedule 8.17
Material Contracts
1. Amended and Restated Stock Purchase Agreement dated as of October 3, 2003
among Delta Apparel, Inc., MJS Acquisition Company, M. J. Soffe Co., James F.
Soffe, John D. Soffe, and Anthony M. Cimaglia, as amended by First Amendment
dated as of November 10, 2004.
2. Asset Purchase Agreement dated as of August 22, 2005 among Delta Apparel,
Inc., Junkfood Clothing Company, Liquid Blaino Designs, Inc., d/b/a Junkfood
Clothing, Natalie Grof, and Blaine Halvorson.
3. Asset Purchase Agreement dated as of August 17, 2006 among Delta Apparel,
Inc., FunTees, Inc., Henry T. Howe, James C. Poag, Jr., Beverly H. Poag, Lewis
G. Reid, Jr., Kurt R. Rawald, Larry L. Martin, Jr., Julius D. Cline and Marcus
F. Weibel.
4. Industrial Lease Agreement dated as of October 3, 2003 between M. J. Soffe
Co. and Middle Road Properties, LLC.
5. Yarn Supply Agreement dated as of January 5, 2005 between Delta Apparel, Inc.
and Parkdale Mills, LLC.
6. Factoring Agreement dated as of August 6, 2007 between Junkfood Clothing
Company and The CIT Group/Commercial Services, Inc.

 



--------------------------------------------------------------------------------



 



Schedule 9.9
Existing Indebtedness
1. The Junkfood Seller Note.
2. Potential earn-out payments to sellers in connection with the Junkfood
Acquisition.
3. The Junkfood Seller Guaranty.
4. Obligations pursuant to the ISDA Master Agreement dated as of December 27,
2006 between Wachovia Bank, National Association and Delta, Rate Collar
Transaction Confirmation dated April 2, 2007, and Swap Transaction Confirmation
dated April 2, 2007.
5. Delta Apparel Honduras, S.A. may be liable for Indebtedness of Ceiba
Textiles, S de R.L. as a result of its ownership of a 15% equity interest in
Ceiba Textiles, S de R.L.

 



--------------------------------------------------------------------------------



 



Schedule 9.10
Loans, Investments, Guarantees, Etc.
See Schedule 9.9.

 



--------------------------------------------------------------------------------



 



Schedule 9.12
Transactions with Affiliates
Ceiba Textiles, S de R.L leases property in Green Valley Industrial Park from
Green Valley Industrial Park, S.A.

 